PER. CURIAM.
In view of the prior art, showing that the field of invention was a narrow one, and in view of the express limitations of the fifth claim, we think that the judge of the Circuit Court was correct in holding that it cannot be construed to cover the defendants’ apparatus known as “Exhibit B.” This exhibit, a drawing of which-appears in the opinion below as printed in the Federal Reporter, does not contain the second element of the combination of the claim, viz., “two oppositely-opening valves fitted to said. casing to engage said seats and arranged in line with each other,” unless a construction is placed on the claim which ignores the obvious meaning of the language employed and is unwarranted by the prior art.
As to Exhibit A, we agree with the complainant’s expert that it is “an exact and complete embodiment of what is set forth in claim five of the Roesch patent.”
We find it unnecessary to add anything further to the opinion of Judge Thomas who, we think, correctly disposed of all the issues presented.
The decree is affirmed, without costs of this court.
TOWNSEND, Circuit Judge, heard the argument and participated in the preliminary consultation.